Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 3/18/2022 was/were filed before the mailing date of the first Office action.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Dubeyko US 2018/0173419.

[CLM 1]
1. A solid state drive (SSD) enabled to process and store block addressable and byte addressable data, the SSD comprising:
a first storage region configured to store byte addressable data;
a second storage region configured to store block addressable data;
a controller communicatively coupled to the first storage region and the second storage region by a bus, the controller comprising:
a processor; and
an interface configured to receive data packets from a host;
wherein the controller is configured to:
receive, at the interface, a data packet from the host; 
determine, at the processor, whether the data packet includes byte addressable data or block addressable data;
select either the first storage region or the second storage region based on the determination; and
store data associated with the data packet in the selected storage region.

Dubekyko US 2018/0173419 teaches:
1. A solid state drive (SSD) enabled to process and store block addressable and byte addressable data, the SSD comprising:
	Storage device [0004], comprising:
a first storage region configured to store byte addressable data;
Byte-addressable second memory device [0004][Figs. 5-6].
a second storage region configured to store block addressable data;
Block-addressable first memory device [0004][Figs. 5-6].
a controller communicatively coupled to the first storage region and the second storage region by a bus, the controller comprising:
Controller of storage device [0004], e.g. controller 8 and interface 14, which are coupled to memory devices of memory array 10 via an internal bus [Fig. 1].
a processor; and
Controller 8 may represent “one or more of a microprocessor, digital signal processor (DSP), application specific integrated circuit (ASIC), field programmable gate array (FPGA), or other digital logic circuitry” [0029]. Therefore, controller 8 may itself comprise a processor.
an interface configured to receive data packets from a host;
Controller 8 receives data packets from the host (“receive, from a host, a write request” [0004]). The controller is coupled with device interface 14 [Fig. 1] to provide a communication channel to communicate with the host [0023] using a known protocol [0022-0023]. Therefore, controller 8 comprises an interface which couples the controller to the interface 14 to enable communication with the host.
wherein the controller is configured to:
receive, at the interface, a data packet from the host; 
Controller receives a write request comprising a data log [0004].
A write request transmitted over a network, such as in network-attached storage embodiment [0020], constitutes a data packet.
determine, at the processor, whether the data packet includes byte addressable data or block addressable data;
Determine whether size of data of the write request is above or below a threshold size [0004] by the controller 8 [0038].
select either the first storage region or the second storage region based on the determination; and
Controller determines to write data to first or second memory device [0004][Figs. 5-6][0038].
store data associated with the data packet in the selected storage region.
			Controller writes the data to the memory device 506/508 [Fig. 5][0039-0041].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fanning US 2014/0181365, and alternatively further in view of AAPA and Zheng US 2017/0017402.
[CLM 1]
Fanning teaches:
1. A solid state drive (SSD) enabled to process and store block addressable and byte addressable data, the SSD comprising:
SSD [Fig. 1; 0010-0013]
a first storage region configured to store byte addressable data;
a second storage region configured to store block addressable data;
Partitions for byte addressable data (Memory mode) and block addressable data (Storage mode) [Fig. 3]
a controller communicatively coupled to the first storage region and the second storage region by a bus, the controller comprising:
Controller 110 [Fig. 2]
a processor; and
Circuitry 122 [Fig. 2], which may be part of circuity 112 [Fig. 1]
an interface configured to receive data packets from a host;
Link 130 and Receive Module 230 [Fig. 2]
Hardware controller interface for communicating with a host [0001], e.g. a PCIe interface [0022] or NVMe via the link 130 [0016]
wherein the controller is configured to:
receive, at the interface, a data packet from the host;
Logic to receive read/write commands from the host [Fanning, 0013-0014][Fig. 1]; also, see receiving module 230 [0020][Figs. 2, 5]
determine, at the processor, whether the data packet includes byte addressable data or block addressable data;
In a combined operating mode [0024], both byte addressable and block addressable assignment modes are simultaneously supported by the device controller [Fig. 3].
Received access requests, e.g. “read/write requests” [0013-0014], are determined to be byte or block addressable based on the included LBA, which is mapped to a PBA corresponding to one of the modes [Fig. 3]. The processing of the LBA therefore determines the type of data in the request because in the context of the disclosed device, determining the target storage region serves the function of distinguishing between packets comprising byte- or block- addressable data.
The LBA is provided by the host when receiving a command [0013-0014], e.g., using LBAs received in read or write instructions from the host to store data [0028]. The SSD performs storage functions, e.g. the above reading or writing, based on the corresponding mode [Fig. 6].
Controller 110 supports both modes of access [0030], as configured in [Fig. 3].
As noted in [0014], logic and/or features may be executed by circuitry 112 to operate in the storage mode or memory mode, which includes logic and/or features to  
Hence, the controller contains logic for processing read and write requests based on whether the packet is to byte addressable or block addressable data according to received data.
select either the first storage region or the second storage region based on the determination; and
Mapping received LBA to PBA in one of the partitions [Fig. 3]
“based on the assignment of the physical block addresses associated with partition 325 being assigned to the storage mode, the device programming interface 212 and DMA engine 214 may enable the host system to use partition 325 for storing data.” [0028]
store data associated with the data packet in the selected storage region.
Storing data to the PBA corresponding to the LBA [0013-0014], e.g. executing the read or write operation.

	While Fanning does not use the term “packet”, a packet is a name for the basic unit of communication between entities on a network. Fanning discloses an SSD having a controller for receiving communications from the host and is therefore considered to disclose receiving a packet.
Alternatively, AAPA teaches that SSDs include controllers which are capable of receiving and decoding such packets [0002-0004].
Therefore, it would have been obvious to the skilled artisan before the effective filing date to incorporate decoding logic in the SSD and to transmit data in the form of packets between the host and the SSD as appears to be disclosed as required by AAPA.

Fanning does not specifically indicate that memory mode is byte addressable and storage mode is block addressable, however the skilled artisan would have recognized that memory is byte addressable and storage is generally block addressable.
Alternatively, where Fanning does not expressly provide these details, Zheng specifically discloses that multiple access modes may be supported by a single flash memory device (“allocate spaces in the NVDIMM in either byte- or block-addressable mode…can dynamically partition the NVDIMM into byte- and block-addressable portions at runtime…” [0023]).
Hence, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to incorporate support for both byte addressing and block addressing as disclosed by Zheng for the memory mode and block mode of Fanning, for the purpose of more efficiently employing resources of the storage device (“Because different applications can have different memory requirements, limiting an NVDIMM to a particular address mode can lead to suboptimal utilization of resources. One NVDIMM, using one access mode, might be overworked, while another NVDIMM, using a different address mode, might be underutilized.” [0005]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,314,460. Although the claims at issue are not identical, they are not patentably distinct from each other because the parent claim anticipates claim 1 of the instant application.
#17/698,658 (instant application)
US 11,314,460 (parent)
1. A solid state drive (SSD) enabled to process and store block addressable and byte addressable data, the SSD comprising:
a first storage region configured to store byte addressable data;
a second storage region configured to store block addressable data;
a controller communicatively coupled to the first storage region and the second storage region by a bus, the controller comprising:
a processor; and
an interface configured to receive data packets from a host;
wherein the controller is configured to:
receive, at the interface, a data packet from the host; 
determine, at the processor, whether the data packet includes byte addressable data or block addressable data;
select either the first storage region or the second storage region based on the determination; and
store data associated with the data packet in the selected storage region.
1. (Currently Amended) A solid state drive (SSD) enabled to process and store block addressable and byte addressable data, the SSD comprising:
	a first storage region configured to store byte addressable data;
	a second storage region configured to store block addressable data;
	a controller communicatively coupled to the first storage region and the second storage region by a bus, the controller comprising:
		a processor; and
		an interface configured to receive data 	packets from a host;
	wherein the controller is configured to:
		receive, at the interface, a data packet 	from the host, the data packet containing a 	header identifying a Gen-Z transport protocol 	used by the data packet;
		determine, at the processor, whether 	the data packet includes byte addressable data or 	block addressable data based on the header;
		select either the first storage region or 	the second storage region based on the 	determination; and
		store data associated with the data 	packet in the selected storage region.


	As above, the parent claims differ only in being more specific as to the structure of the data packet and the basis for the determination of whether the packet contains block or byte addressable data. Accordingly, instant claim 1 is anticipated by parent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136